Dunkin, Ch.,
dissenting. I concur in the opinion expressed by Chancellor Wardlaw on the Circuit, that this case is concluded by the judgment in ex parte McCleland, 1 Hill, Ch., 412. But to allow to the defendant’s solicitor twenty dollars for his answer to a petition, besides his subsequent costs, in cases in which the plaintiff’s solicitor is allowed only ten dollars for petition and all incidental charges, seems to me not only without warrant in the fee bill of 1827, but without precedent in the practice of the Court since that time. I am, therefore, unable to concur in this judgment.

Decree reversed.